NOTICE OF ALLOWABILITY
(in response to amendment dated 8/15/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/15/2022 contains an amendment to the Specification, an amendment to the claims, and a replacement drawing sheet.
This amendment has been entered and considered for this Office Action.

Reasons for Allowance
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment to the specification is sufficient to overcome the objection to the Specification raised in the previous Office Action. This objection has been withdrawn.
The replacement drawing sheet is sufficient to overcome the objection to the drawings raised in the previous Office Action. This objection has been withdrawn.
Claims 1-17 remain allowed for the reasons stated in the previous Office Action.
New claim 21 recites essentially the same subject matter as claim 1 but in the form of a method, wherein the method steps are track the functions that the electronic controller of claim 1 are configured to do. Therefore, claim 21 is allowed for the same reasons as claim 1. Claims 22 and 23 depend on claim 21 and therefore allowed for the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793